

Exhibit 10.1




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into to be effective as of
the 1st day of September 2010, by and between Tix Corporation, a Delaware
corporation (hereinafter the “Company”), and Kimberly Simon, an individual
(hereinafter “Employee”).
 
WITNESSETH
 
WHEREAS, the Company desires to continue the services of Employee, and Employee
is willing to continue as an employee of the Company, on the terms and subject
to the conditions hereinafter set forth.  This Agreement supersedes and replaces
all prior agreements between the Company and Employee regarding the subject
matter hereof.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, the parties hereto hereby agree as follows;
 
1.           Engagement; Nature of Duties.  The Company hereby engages Employee,
for the period hereinafter set forth, to serve as and hold the office of Chief
Operating Officer, and to perform the duties of such offices as provided in the
Bylaws of the Company and as directed by the Board of Directors of the
Company.  Employee agrees to serve in such capacity and to do and perform the
service, acts, or things necessary to carry out the duties of such office, and
such other duties, not inconsistent with such offices and Employee’s position as
an executive officer of the Company.  Employee shall report only to the Chief
Executive Officer and the Board of Directors of the Company from time to
time.  It is expressly agreed and acknowledged that employment in the capacity
of the aforementioned offices was a material inducement to Employee to enter
into this Agreement.
 
2.           Term.  The term of employment pursuant to this Agreement shall be
for a period of three (3) years, commencing on September 1, 2010 (the
“Commencement Date”), unless sooner terminated in accordance with the provisions
hereof (the “Term”).
 
3.           Performance of Duties.  Employee shall devote such time and
attention to Employee’s duties as may be reasonably necessary to perform and
carry out such duties, but in any event, a minimum of 40 hours per week.
 
4.           Employee shall perform her duties hereunder primarily in the Las
Vegas, Nevada area, and shall not be required to perform such duties on a
regular basis at any other location except for site or location visits to be
conducted by Employee from time to time.  Employee shall not be required to
relocate without her consent.
 
5.           Compensation.
 
(a)           Base Salary.  The Company shall pay to Employee a base salary in
the amount of two hundred sixty-two thousand four hundred forty-four Dollars
($262,440) per year (the “Base Salary”), payable in periodic installments in
accordance with the Company’s prevailing policy for compensating personnel, but
not less often than semi monthly.  On each yearly anniversary of the
Commencement Date (September 1, 2010), the Base Salary shall be increased by
eight percent (8%).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Discretionary Bonus.  Employee shall be eligible to receive an
annual bonus during her employment at the sole discretion of the Company’s Board
of Directors (or its Compensation Committee).  It is expected that in
determining whether to grant a bonus and the amount thereof, if any, the Board
will consider the Company’s results of operations and Employee’s contribution
thereto which may be based on performance criteria established from time to time
by the Board.
 
(c)           Stock Compensation.  Effective as of the date hereof, the Company
shall grant to Employee three-year options (the “Options”) to purchase an
aggregate of 300,000 shares of the Company’s Common Stock in three tranches of
100,000 (each a “Tranche”).  All of the Options shall be exercisable at $.82 per
share, the fair market value thereof on the date hereof.  The First Tranche
shall vest on the first anniversary of the Commencement Date; the second Tranche
on the second anniversary; and the third Tranche on the third anniversary.  Upon
termination of this Agreement for any reason other than for Cause, any Options
not previously vested shall immediately vest and be exercisable for a period of
one year from the date of termination.
 
6.           Expenses Reimbursement; Automobile.  The services required of
Employee by this Agreement shall include the responsibility and duty of
entertaining business associates and others with whom the Company is, desires to
be, or may become engaged in business or with whom it seeks, now or in the
future, to develop or expand business relationships, or with whom it is
otherwise to the benefit of the Company to establish or maintain
communications.  It may also be necessary for Employee to travel from time to
time on behalf of and for the benefit of the Company, or in furtherance of the
Company’s business.  It is the Company’s belief that the performance of
Employee’s duties in such travel and entertainment activities will produce the
maximum benefits which the Company expects to derive from Employee’s
services.  Accordingly, the Company shall pay, or if Employee shall have paid,
shall reimburse to Employee, any and all expenses incurred by her or for his
account in the performance of his duties hereunder, including all expenses for
business, entertainment, promotion and travel by Employee, subject only to
Employee providing appropriate documentation for such expenses.  It is expressly
agreed, in connection therewith, that Employee shall be provided or reimbursed
for reasonable travel and accommodations.  The Company shall provide Employee
with an automobile, reasonably commensurate with Employee’s office and position,
for use by Employee in performing Employee’s duties hereunder and the Company
shall be responsible for all expenses associated with ownership/leasing of such
automobile, including, but not limited to, costs of licensing or registration,
insurance, maintenance, taxes and gasoline.  Employee shall maintain such
records with respect to the use of such automobile as the Company may reasonably
request.
 
In the event that Employee shall be deemed to have received income, for state or
federal income tax purposes, by reason of Employee’s receipt of or reimbursement
for any of the benefits or expenses set forth in this Section 5, the Company
shall pay or reimburse Employee for all taxes required to be paid by Employee
with respect to such income.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Medical and Life Insurance; Pension Benefits; Tax Preparation.  The
Company shall provide or reimburse Employee and Employee’s spouse for health and
long-term care insurance (premiums up to $10,000 per year), and Employee life
insurance (premiums up to $1,000 per year), and disability insurance (up to
$10,000 per month coverage) (premiums up to $3,000 per year).  Employee shall
also have the right to participate in any and all employee retirement benefits
plan or profit-sharing plan which the Company maintains for its personnel, and
in effect at any time during the period of Employee’s employment hereunder,
subject only to any eligibility restrictions of such plans, the plan documents
and generally applicable policies of the Company.  Employee shall be entitled to
reimbursement of up to $4,000 per year for personal tax consultation and
preparation of tax returns and other forms and filings.
 
8.           Vacation.  During each year of the Term, Employee shall be entitled
to a vacation of four (4) weeks, without deduction of salary.  Such vacation
shall be taken at such time or times during the applicable year as may be
mutually determined by Employee and the Company.  Any additional vacation period
shall be determined by the Company consistent with the general customs and
practices of the Company applicable to its personnel.
 
9.           Termination.  This Agreement may be terminated by the Company for
cause.  As used herein, “cause” shall mean:
 
(a)           the commission by Employee of any act of embezzlement, fraud,
larceny or theft on or from the Company or an affiliate of the Company;
 
(b)           the commission by Employee of, or indictment of Employee for a
felony;
 
(c)           failure to perform, or materially poor performance of, Employee’s
duties and responsibilities assigned or delegated under this Agreement, or any
material misconduct or violation of the Company’s policies, in either case,
which continues for a period of thirty (30) days after written notice given to
Employee; or
 
(d)           a material breach by Employee of any of the covenants, terms or
provisions of this Agreement or any agreement between the Company and Employee
regarding confidentiality, non-competition or assignment of inventions.
 
In addition, this Agreement shall automatically be terminated upon Employee’s
death or permanent disability.  As used herein, “permanent disability” shall
mean Employee’s complete inability to perform Employee’s duties hereunder, as
determined by Employer’s physician, which inability continues for more than
ninety (90) consecutive days.
 
In the event that this Agreement is terminated by the Company for any reason
other than for cause or for death or permanent disability as defined above, or
pursuant to a Change in Control discussed below, the Company expressly agrees
and acknowledges that Employee shall be entitled to receive the base salary and
benefits described in Sections 4 and 5 of this Agreement for the remainder of
the Term.  In the event Employee does obtain other employment following the
Company’s termination of this Agreement other than for cause, the Company shall
be entitled to a set off or reduction in the amounts payable to Employee
hereunder as a result of any compensation paid to Employee with respect to such
new employment.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Change in Control.
 
(a)           Termination following a Change in Control.  If a Change in Control
of the Company shall have occurred, Employee shall be entitled to Termination
Benefits (as defined in Section 9(c)) upon the subsequent termination of
Employee’s employment during the term of this Agreement, unless such termination
is pursuant to Section 8, above, or upon termination by Employee for Good
Reason, as defined in Section 9(d).
 
(b)           What Constitutes a “Change in Control”.  A “Change in Control of
the Company” shall be deemed to have occurred upon the occurrence of any one or
more of the following events:
 
(i)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
Employee or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company; hereafter becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities;
 
(ii)           During any period (other than any period prior to the execution
of this Agreement), individuals who at the beginning of such period constitute
the Board and any new directors (other than directors designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clauses (i) or (iii) of this Section 9(b)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(iii)           the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Termination Benefits.  As used in this Agreement, the term
“Termination Benefits” means the payment provision of all of the following:
 
(i)           Employee’s salary through Employee’s date of termination at the
rate in effect at that time, plus all other amounts, including bonuses, to which
Employee is entitled under this Agreement and any compensation plan of the
Company, at the time such payments are due but in any event no later than the
30th day after Employee’s date of termination;
 
(ii)           a lump sum Severance Payment (in an amount determined pursuant to
Section 9(c)(vi) below) which amount shall be paid to Employee not later than
the 30th day after Employee’s date of termination;
 
(iii)           the Company also shall pay to Employee all legal fees and
expenses incurred by Employee as a result of such termination (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 280G(b) of the Code, to any payment
or benefit provided hereunder), within five days after Employee’s request for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require;
 
(iv)           the Company shall continue to provide Employee for a period of
eighteen (18) months after Employee’s date of termination with benefits
substantially similar to those enjoyed by Employee under any of the Company’s
life, medical, health, accident, or disability plans in which Employee were
participating at the time the Change in Control of the Company occurred; and
 
(v)           any and all options to purchase securities of the Company held by
Employee on Employee’s date of termination (whether or not otherwise fully
vested and immediately exercisable by Employee) shall be fully vested and
immediately exercisable by Employee for a period of one (1) year following
Employee’s date of termination.
 
(vi)           The term “Severance Payment” means an amount equal to five (5)
times the current annual base salary actually paid to Employee by the Company
before the time of the Change in Control of the Company.
 
(vii)           Employee shall not be required to mitigate the amount of any
payment provided for in this Section 9 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 9 be
reduced by any compensation earned by Employee as the result of the employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owned by Employee to the Company or otherwise.
 
(viii)           In addition to all other amounts payable to Employee under this
Section, Employee shall be entitled to receive all benefits payable to Employee
under the Company’s profit sharing plan and any other plan or agreement relating
to retirement benefits.
 
 
5

--------------------------------------------------------------------------------

 
 
(ix)           If a Change in Control of the Company shall have occurred during
the original or extended term of this Agreement, this section shall continue in
effect for a period of 24 months beyond the month in which such change in
Control of the Company occurred.
 
(d)           Termination by Employee for Good Reason.  The term “Good Reason”
means the occurrence, without Employee’s express written consent, after a Change
in Control of the Company of any of the following circumstances:
 
(i)           the assignment to Employee of any duties inconsistent with
Employee’s status as a senior executive officer or key employee of the Company
or a substantial adverse alteration in the nature or status of Employee’s
responsibilities from those in effect immediately prior to the Change in Control
of the Company;
 
(ii)           a reduction by the Company in Employee’s annual salary as in
effect on the date thereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any person in control of
the Company;
 
(iii)           the relocation of the Company’s principal executive offices to a
location more than fifty miles from the location of such offices immediately
prior to the Change in Control of the Company or the Company’s requiring
Employee to be based anywhere other than the Company’s principal executive
substantially consistent with Employee’s present business travel obligations;
 
(iv)           the failure by the Company, without Employee’s consent, to pay to
Employee any portion of Employee’s current compensation except pursuant to an
across-the-board compensation deferral similarly affecting all senior executives
of the Company and all senior executives of any person in control of the
Company, within seven days of the date such compensation is due;
 
(v)           the failure by the Company to continue in effect any compensation
plan in which Employee participate immediately prior to the Change in Control of
the Company which is material to Employee’s total compensation, including but
not limited to the Company’s profit sharing plan, or any substitute plans
adopted prior to the Change in Control of the Company, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or failure by the Company to continue Employee’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of Employee’s participation relative to other participants, as existed
at the time of the Change in Control of the Company;
 
(vi)           the failure by the Company to continue to provide Employee with
benefits substantially similar to those enjoyed by Employee under any of the
Company’s pension, life insurance, medical, health, and accident, or disability
plans in which Employee were participating at the time of the Change in Control
of the Company, the taking of  any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Employee of any
material fringe benefits enjoyed by Employee at the time of the Change in
Control of the Company, or the failure by the Company to provide Employee with
the number of paid vacation days to which Employee is entitled on the basis of
years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control of the Company;
or
 
 
6

--------------------------------------------------------------------------------

 
 
(vii)           the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement.
 
Employee’s continued employment shall not constitute consent to, or waiver of
rights with respect to, any circumstances constituting Good Reason.
 
11.           Indemnification.  The Company shall indemnify, defend and hold
Employee harmless from and against any and all claims, demands, suits,
obligations, liabilities, actions, losses, cost, expenses, fines or penalties
which may now or hereafter be pending, threatened or commenced against or
incurred by Employee relating to or in any way resulting from Employee’s
performance of his duties hereunder, or any action or failure to act by Employee
in connection with such duties.  Employee’s rights under this Section 10 shall
be in addition to, and not in lieu of, any and all other rights of Employee
under applicable law or any agreement with the Company regarding
indemnification.
 
12.           Confidential Information.
 
(a)           As used in this Agreement “Confidential Information” means any and
all information disclosed to Employee or which Employee gains knowledge of as a
consequence or through Employee’s employment by the Company (including
information conceived, originated, discovered or developed by Employee) about
the Company’s products, processes, and services, including information relating
to research, development, inventions, manufacture, purchasing, accounting,
engineering, marketing, merchandising, selling trade secrets, or customer lists,
which information the Company maintains as confidential.
 
(b)           Except as required in Employee’s duties to the Company and then
only with the Company’s prior written consent, Employee will not, directly or
indirectly, use for Employee’s own benefit or the benefit of others, or
disseminate, disclose, comment upon or publish articles concerning, any
Confidential Information either during or at any time after the term of this
Agreement without the Company’s consent.
 
(c)           All documents, papers, notes, notebooks, memoranda, computer
files, and other written electronic records of the Company of any kind in the
possession or under the control of Employee, shall remain in the property of the
Company at all times.  Upon the termination of Employee’s employment with the
Company, all documents, papers, notes, notebooks, memoranda, computer files and
other written or electronic records in Employee’s possession, whether prepared
by Employee or others will be left with Company.
 
 
7

--------------------------------------------------------------------------------

 
 
13.           Successors; Binding Agreement.
 
(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to Termination of Benefits from the Company
as provided herein, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed Employee’s
date of termination.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.
 
(b)           This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distribute, devised, and legatees. If Employee should die
while any amount would still be payable to Employee hereunder if Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to Employee’s
estate.
 
14.           Notices.
 
Any and all notices which are required or permitted to be given by any party to
any other party hereunder shall be given in writing, sent by registered or
certified mail, electronic communications (including telegram or facsimile)
followed by a confirmation letter sent by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or messenger service
with the charges therefore prepaid, addressed to such party as follows:
 
(a)           Notice to the Employee:
 
Kimberly Simon
Tix4Tonight
6280 Valley View Bl.
Suite 400
Las Vegas, NV  89118
Fax (702) 212-8555

 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Notice to the Company:
 
Tix Corporation
12711 Ventura Blvd
Suite 340
Studio City, CA 91604
Fax (818) 761-1072

 
Or to such other address as the parties shall from time to time give notice of
in accordance with this Section.  Notices sent in accordance with this Section
shall be deemed effective on the date of dispatch, and an affidavit of mailing
or dispatch, executed under penalty of perjury, shall be deemed presumptive
evidence of the date of dispatch.
 
15.           Entire agreement and Modification.  This Agreement, including the
exhibits hereto and the agreements expressly referred to herein, constitutes the
entire understanding between the parties pertaining to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written.  There are no warranties, representations
or other agreements between the parties, in connection with the subject matter
hereof, except as specifically set forth herein.  No supplement, modification,
waiver or termination of this Agreement shall be binding unless made in writing
and executed by the party thereto to be bound.
 
16.           Waivers.  No term, condition or provision of this Agreement may be
waived except by an express written instrument to such effect signed by the
party to whom the benefit of such term condition or provision runs.  No such
waiver of any term, condition or provision of this Agreement shall be deemed a
waiver of any other term, condition or provision, irrespective of similarity, or
shall constitute a continuing waiver of the same term, condition or provision,
unless otherwise expressly provided.  No failure or delay on the part of any
party in exercising any right, power or privilege under any term, condition or
provision of this agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
other right, power or privilege.
 
17.           Severability.  In the event any one or more of the terms,
conditions or provisions contained in this Agreement should be found in a final
award or judgment rendered by any court or arbitrator or panel of arbitrators of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions contained herein shall not in any way be affected or impaired
thereby, and this Agreement shall be interpreted and construed as if such term,
condition or provision, to the extent the same shall have been held invalid,
illegal or unenforceable, had never been contained herein, provided that such
interpretation and construction is consistent with the intent of the parties as
expressed in this Agreement.
 
18.           Headings.  The headings of the Articles and Sections contained in
this Agreement are included herein for reference purposes only, solely for the
convenience of the parties hereto, and shall not in any way be deemed to affect
the meaning, interpretation or applicability of this Agreement or any term,
condition or provision hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
19.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to its
choice of law principles, notwithstanding the fact that one or more counterparts
hereof may be executed outside of the State, or one or more of the obligations
of the parties hereunder are to be performed outside of the state.
 
20.           Attorney’s fees.  In the event that any party to this Agreement
shall commence any suit, action, arbitration or other proceeding to interpret
this Agreement, or determine or enforce any right or obligation created hereby,
including but not limited to any action for rescission of this Agreement or for
a determination that this Agreement is void or ineffective ab initio, the
prevailing party in such action shall recover such party’s costs and expenses
incurred in connection therewith, including attorney’s fees and costs of appeal,
if any.  Any court, arbitrator or panel of arbitrators shall, in entering any
judgment or making any award in any such suit, action, arbitration or other
proceeding, in addition to any and all other relief awarded to such prevailing
party, include in such judgment or award such party’s costs and expenses as
provided in this Section 19.
 
21.           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute only one
instrument.  Any or all of such counterparts may be executed within or outside
the State of California.  Facsimile signatures shall have the same binding
effect as an original wet ink signature.
 
22.           Covenant of Further Assurances.  All parties to this Agreement
shall, upon request, perform any and all acts and execute and deliver any and
all certificates, instruments and other documents that may be necessary or
appropriate to carry out any of the terms, conditions and provisions hereof or
to carry out the intent of this Agreement.
 
23.           Remedies Cumulative.  Each and all of the several rights and
remedies provided for in this Agreement shall be construed as being cumulative
and no one of them shall be deemed to be exclusive of the others or of any right
or remedy allowed by law or equity, and pursuit of any one remedy, or a waiver
of any other remedy.
 
24.           Binding Effect.  Subject to the restrictions in Section 27 hereof
respecting assignments, this Agreement shall inure to the benefit of and be
binding upon all of the parties hereto and their respective executors,
administrators, successors and permitted assigns.
 
25.           Compliance With Laws.  Nothing contained in this Agreement shall
be construed to require the commission of any act contrary to law and whenever
there is a conflict between any term, condition or provision of this Agreement
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, the latter shall prevail, but
in such event the term, condition or provision of this Agreement affected shall
be curtailed and limited only to the extent necessary to bring it within the
requirement of the law, provided that such construction is consistent with the
intent of the parties as expressed in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
26.           Gender.  As used in this Agreement, the masculine, feminine or
neuter gender, and the singular or plural number, shall be deemed to include the
others whenever the context so indicates.
 
27.           No Third Party Benefit.  Nothing contained in this Agreement shall
be deemed to confer any right or benefit on any person who is not a party to
this Agreement.
 
28.           Assignment.  Neither party may assign this Agreement, or any
rights hereunder, without the prior express consent of the other party.
 
29.           Arbitration.  Any controversy, dispute or claim of whatever nature
arising out of, in connection with or relating to this Agreement or the
interpretation, meaning, performance, breach or enforcement thereof, including
any controversy, dispute or claim based on contract, tort, or statute, and
including without limitation claims relating to the validity of this Agreement
or relating to termination of employment, shall be resolved at the request of
either party to this Agreement, by final and binding arbitration conducted at a
location in Los Angeles, California, administered by Judicate West or
Alternative Dispute Resolution, and judgment upon any award rendered by the
arbitrator(s) may be entered by any State or Federal Court having jurisdiction
thereof.  Either party may commence such proceeding by giving notice to the
other party in the manner provided in Section 11 of this Agreement.  Upon filing
a demand for arbitration, all parties to the Agreement will have the right of
discovery to the maximum extent provided by law for actions tried before a
court, and both agree that in the event of an arbitration, disputes as to
discovery shall be determined by the arbitrator(s).  The arbitrator(s) in any
such proceeding shall apply California substantive law and the California
Evidence Code to the proceeding.  The arbitrator(s) shall have the power to
grant all legal and equitable remedies (provisional and final) and award damages
provided by California law.  The arbitrator(s) shall prepare in writing and
provide to the parties an award including findings of fact and conclusions of
law.  The arbitrator(s) shall not have the power to commit errors of law or
legal reasoning, and the award may be vacated or corrected pursuant to
California Code of Civil Procedure §§1286.2 or 1286.6 for any such error.  The
Company shall pay all fees of the arbitrator, and each party shall bear its or
his expenses, costs and attorney fees relating to the arbitration and recovery
under any order and/or judgment rendered therein.  In any such proceeding
general counsel for the Company may represent the Company regardless of whether
such counsel has rendered advice to Employee in the past unless prohibited by
law or rules of the California State Bar Association.  The parties hereto hereby
submit to the exclusive jurisdiction of the courts of the State of California
for the purpose of enforcement of this agreement to arbitrate and any and all
awards or orders rendered pursuant thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
 

  “Company”          
TIX CORPORATION
A Delaware Corporation
         
 
By:
        Mitch Francis, CEO                     “Employee”                  
Kimberly Simon
         

 
 
 
 
12

--------------------------------------------------------------------------------

 
 



